Citation Nr: 0801972	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  07-24 530	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1966 to August 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDING OF FACT

The service-connected PTSD is not shown to be manifested by 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical or irrelevant 
speech, near-continuous panic or depression affecting the 
daily activities: neither occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, nor an inability to 
establish and maintain effective relationships is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130 including Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In April 2006, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private medical evidence was received 
from the veteran.  

Although this letter did not specifically inform the veteran 
of the evidence necessary to warrant a compensable rating for 
a service-connected disability, the VA General Counsel has 
held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claim for increased compensation following the initial grant 
of service connection for PTSD in the instant case, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board therefore 
believes that appropriate notice has been given in this case.  

The veteran was advised in the April 2006 letter to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was also informed in the 
April 2006 letter about disability ratings and effective 
dates if his increased rating claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are VA psychiatric examination and treatment reports on file, 
including an examination in September 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his February 2007 RO hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  


Schedular Criteria

A 50 percent evaluation is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 70 percent evaluation is assigned for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  


Analysis

An October 2006 rating decision granted service connection 
for PTSD and assigned a 50 percent evaluation effective on 
July 30, 2004.  The veteran timely appealed the assigned 
rating because he has contended, including at his February 
2007 RO hearing, that his service-connected PTSD 
symptomatology is more severe than currently evaluated, as 
indicated by the Vet Center and other treatment records on 
file.  

The relevant evidence on file consists of VA treatment 
records dated from October 2004 to June 2007, Vet Center 
records dated from July 2004 to April 2007, a September 2006 
VA examination report, a February 2007 report from a Vet 
Center social worker, and a transcript of the February 2007 
RO hearing.  

The veteran's psychiatric complaints include nightmares and 
intrusive thoughts of Vietnam, avoidance of things related to 
his Vietnam experience, hypervigilance, insomnia, 
hyperstartle reaction, poor concentration, irritability, 
difficulty dealing with other people, and fear.  He was also 
having problems relating to his family and attended weekly 
therapy sessions.  

On examination in September 2006, the veteran was noted to be 
self employed because he did not think that he could work for 
someone else.  Despite being self employed, he had a hard 
time dealing with customers because his temper had often 
gotten the better of him and he had "gone off on people."  

When examined in September 2006, the veteran denied having 
suicidal or homicidal ideation.  He did not have any 
hallucinations or delusions.  His thought process was logical 
and coherent.  His affect exhibited a constricted range with 
increased intensity and his mood was irritable.  PTSD was 
diagnosed and the GAF score was 55.  

The Vet Center and VA treatment records reveal that the 
veteran had received individual and group therapy a number of 
times for his psychiatric problems since July 2004.  The GAF 
scores ranged from a high of 60 in October 2004 to a low of 
48 in August 2006.  

According to the February 2007 report from the Vet Center 
social worker, the veteran had severe and chronic PTSD in 
conjunction with agoraphobia.  It was noted that the veteran 
had intrusive memories, nightmares and flashbacks of Vietnam 
approximately 2-4 times a week, with difficulty sleeping, 
irritability and angry outbursts.  The veteran's ability to 
maintain meaningful relationships was adversely affected by 
his symptomatology.  

Although the February 2007 report also notes that the veteran 
had auditory hallucinations and was unable to hold a job, the 
evidence on file indicates that the veteran was generally 
able to work on his own, although with some conflict with 
clients.  

Based on the above evidence, the Board finds that the medical 
evidence in this case shows a disability picture that more 
nearly resembles the criteria for an evaluation of 50 
percent.  

Although there are some GAF scores between 48 and 50 in 
treatment records on file, these scores were noted by the 
same health care provider, a nurse, and are not based on a 
psychiatric evaluation for rating purposes.  

The VA psychiatric examination in September 2006, which was 
conducted for rating purposes, found the veteran's thought 
process to be logical and coherent with no suicidal or 
homicidal ideation, hallucinations or delusions.  
Additionally, his attention and concentration were only 
mildly impaired; and his insight and judgment were considered 
good.  The GAF score in September 2006 was 55, which is 
indicative of only moderate symptomatology.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

The Board finds that the above medical evidence fails to show 
the symptomatology associated with the criteria for a rating 
70 percent, such as suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittently 
illogical or irrelevant speech, near-continuous panic or 
depression affecting the ability to function, spatial 
disorientation and neglect of personal appearance and 
hygiene.  

Although it was reported in a February 2007 statement from a 
social worker with a Vet Center that the veteran suffered 
from severe and chronic PTSD with agoraphobia, the symptoms 
noted in this report include difficulty sleeping, 
irritability and angry outbursts.  

This report does not identify most of the above-noted 
symptoms required for the assignment of a higher rating in 
this case.  The service-connected disability picture is not 
shown to be productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood or an inability to 
establish and maintain effective relationships.  

Consequently, because the disability picture for the PTSD 
does not more nearly meet the criteria for an evaluation of 
70 percent, a preponderance of the evidence is against an 
initial schedular rating in excess of 50 percent.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The Board notes that because an initial disability rating is 
at issue, the veteran can be assigned a staged disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, as there is no significant variation in 
symptomatology for the veteran's PTSD disability during the 
appeal period, the Board concludes that no additional rating 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

As the preponderance of the evidence is against the claim for 
an initial evaluation in excess of 50 percent for service-
connected PTSD, the doctrine of reasonable doubt is also not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An initial evaluation in excess of 50 percent for the 
service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


